Citation Nr: 1016072	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-16 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In November 2007 a Board videoconference hearing was held 
before the undersigned Veterans Law Judge.  The transcript of 
that hearing is of record.  

In correspondence dated in January 2009, while the case was 
still under the jurisdiction of the RO, the Veteran withdrew 
the appeal for an earlier effective date for service 
connection for PTSD.  As such, the issue is not before the 
Board.  See 38 C.F.R. § 20.204(b)(3) (2009).


FINDINGS OF FACT

1.  The Veteran's PTSD has manifested, during the entire 
period of time covered by this appeal, through occupational 
and social impairment with deficiencies in most areas such as 
work; relationships; and mood due to nightmares, depressed 
mood, anxiety, trouble sleeping, irritability, and obsessive 
and/or ritualistic behavior.  

2.  PTSD is not manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living; disorientation to time 
or place; or memory loss for names of close relatives, own 
occupation or own name.  





CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but not 
greater, for PTSD have been met for the entire period of time 
that is covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2003 the Veteran was granted service connection 
for PTSD with an evaluation of 30 percent, effective August 
28, 2002.  The Veteran has appealed.  The Veteran seeks an 
initial disability rating in excess of 30 percent for his 
service-connected PTSD.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM- IV).   GAF scores ranging between 51 to 60 
are indicative of moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

The highest rating of 100 percent evaluation is warranted for 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  Use of 
the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Post service medical records show that in September 2001, the 
Veteran reported that he was never married but had a daughter 
and two girls who he sort of adopted with the woman he lives 
with.  He worked as a plumber and seemed dedicated to his 
work.  In December 2001 the Veteran complained of a history 
of sleep problems, depression, flashbacks, nightmares and 
night sweats for the past thirty years.  He would awaken at 
night finding that he had attacked his girlfriend by choking 
or hitting her.  He felt the urge to hurt people and last 
felt that urge in September at work.  He reported that in 
1984 he attacked a state trooper when he thought the officer 
was reaching for his gun.  He admitted to one suicidal 
thought 15 years ago but denied current suicidal/homicidal 
thoughts.  He could not handle crowds and was isolated and 
withdrawn.  The impressions were anxiety, possible PTSD, 
depression and alcohol abuse.  In August 2002, he reported 
problems with anxiety since he returned from Vietnam.  He 
further reported problems with sleep due to dreams and 
nightmares about the war at least three to four times per 
week, fluctuation in energy level, and little interest in 
things.  He denied thoughts of hurting himself or others.  He 
was irritable and short with others.  He was alert, oriented, 
and cooperative.  His affect was restricted and his mood was 
fair.  He was not suicidal or homicidal, speech was normal, 
and judgment and insight were intact.  The diagnoses were 
PTSD and alcohol dependence.  

In January 2003 the Veteran was accorded a compensation and 
pension (C&P) PTSD examination.  During the examination the 
Veteran reported that he had twenty jobs since his discharge 
from the military but had never been fired.  Instead, he left 
after a couple of years because he was not making enough 
money.  He had held his current job in the maintenance 
department for eight years.  He stated that he stayed because 
he was too old to change jobs and expressed that he was not 
happy with his job and he complained frequently to his 
supervisors.  He had difficulty getting along with his 
supervisors.  He stated that he had never been married but 
reported that he had a daughter and two granddaughters that 
he saw "once in a blue moon."  He reported that he had lots 
of friends to talk to if he had problems and stated that he 
often talked to fellow Veterans about Vietnam.  He reported 
that he was close to his sister but pointed out that he did 
not get too attached to people.  He reported significant 
problems with depression over a two year period during which 
he lacked energy and motivation.  Behavioral observations 
revealed the Veteran to be awake, alert, and fully oriented.  
Speech was fluent and grammatical.  His thoughts were clear 
and linear and there was no evidence of gross cognitive 
dysfunction.  He denied hallucinations but reported some 
paranoid delusions and obsessive thoughts.  He reported one 
visual hallucination when he did not take his medication.  He 
denied suicidal ideation or homicidal ideation.  He reported 
past thoughts of suicide but has never attempted to take his 
life.  His symptoms of PTSD included re-experiencing 
including:  intrusive thoughts about events three to four 
times a month, almost nightly nightmares, and occasional 
acting or feeling as if he were back in Vietnam.  He 
described few avoidance symptoms.  He noted a diminished 
interest in once pleasurable and significant activities.  He 
described a sense of detachment from others and a sense of 
foreshortened future.  He also noted several symptoms of 
increased arousal including difficulty staying asleep, 
chronic irritability, outbursts of anger, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  He was constantly aware of his surroundings.  He 
displayed symptoms of major depression including a depressed 
mood nearly every day.  He stated that during depressed 
moods, he would lock himself in his bedroom.  He reported 
that periods of depression would last from one to two days to 
a couple of weeks.  The diagnoses were PTSD, major depressive 
disorder, and alcohol dependence by the Veteran's report.  
The GAF score was 55.  The examiner noted that while the 
Veteran reported having a significant relationship with his 
girlfriend and a sister, these relationships appeared to be 
superficial.  The Veteran was assessed as having moderate to 
severe problems with depression and anxiety that limited his 
ability to function effectively.  

VA medical records show that the Veteran received treatment 
for PTSD.  In January 2003, he was alert, oriented and 
cooperative.  His affect was restricted, mood was fair, 
thought processes were coherent, speech was normal, he was 
not suicidal or homicidal, and judgment and insight were 
intact.  In June 2003 he was evaluated following suicidal and 
homicidal thoughts.  He reported that he and his friends 
would play Russian Roulette and point the gun at their feet 
due to the adrenalin rush and excitement.  He described bouts 
of depression, problems with sleep, and anxiousness.  His 
thought processes were coherent, speech was normal, he was 
not suicidal or homicidal, and his judgment and insight were 
intact.  He was diagnosed with PTSD, major depressive 
disorder, alcohol abuse, and personality disorder.  The 
examiner noted that the Veteran overexaggerated his symptoms 
to see a provider as he was off his medication and had been 
denied appointments.  In April 2004, he was alert, oriented 
and cooperative, his affect was anxious, his mood was fair, 
speech was productive, thought processes were coherent, and 
judgment and insight were intact.  In October 2004, he 
reported that he was not doing well as a lot was going on.  
His stressors were situational, trying to obtain a vehicle 
and his job was stressful due to the workload.  He avoided 
crowds, had decreased concentration, tended to be easily 
agitated and had occasional feelings of guilt, low energy and 
no interest in things.  He was alert, oriented and 
cooperative, affect was constricted, mood was described as 
"feeling stressed," speech was normal, thought process was 
coherent, he was not suicidal or homicidal, did not have 
hallucinations or delusions, memory was grossly intact, and 
judgment and insight were good.  In March 2005 the Veteran 
reported that he was drinking and gambling more.  He reported 
being more nervous, jumpy and easily startled.  He also 
reported distressing dreams, nightmares, and constant 
thoughts of Vietnam.  He stated he had poor concentration; 
anger; decreased energy; limited interest in things; and 
feeling tearful, guilty, and helpless.  Mental status 
examination revealed that he was disheveled and smelled of 
alcohol, he was alert, oriented and cooperative, affect was 
constricted, speech was normal, thought process was logical, 
thought content was mild depression, memory was grossly 
intact and he had a fair understanding of facts as it related 
to his judgment and a fair understanding of his behavior as 
it relates to his insight.  The diagnoses were PTSD, 
depressive disorder, alcohol abuse and gambling.  His GAF 
score was 50 in February and August 2007.  In August 2007, 
mental status examination revealed that he was alert, 
oriented, cooperative, pleasant and maintained fair eye 
contact.  His affect was slightly inappropriate, as for mood, 
the Veteran indicated he was not doing well, speech revealed 
a regional dialect, thought process was coherent, he was not 
suicidal or homicidal, and there were no hallucinations, 
delusions, rituals or obsessions.  His memory was grossly 
intact, his judgment was fair to good and his insight was 
fair.  The diagnoses were PTSD, major depressive disorder, 
alcohol abuse and nicotine dependence.  

A physician's questionnaire dated in June 2005 was filled out 
and signed by the Veteran's VA physician.  The physician 
found that the Veteran experienced occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
The prevalent symptoms were depression, anxiety, impaired 
impulse control, difficulty adapting to stress and inability 
to maintain effective relationships.  The physician opined 
that the Veteran did not experience total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  The physician also opined that the Veteran was not 
unemployable due to his service connected psychiatric 
condition.  The current GAF score was 48 and for the past 
year it was 58.  

During a January 2007 VA diabetes mellitus examination, the 
Veteran reported that he had retired that month based on 
eligibility by age or duration of work.  

The Veteran's former employer provided a statement dated in 
October 2007 reporting that the Veteran worked for him for 
two months but could not get along with the other employees.  
After a couple of warnings, he was fired. 

During his November 2007 Board hearing, the Veteran testified 
that he withdrew from people, disliked crowds, and stopped 
taking an interest in his hobbies.  He also used to get into 
arguments with people at work.  He also had a shaky family 
life as he and his girlfriend did not get along.  He even hit 
her one time in his sleep.  He also testified that he lost 
his employment and that he sought jobs in lawn service 
thereafter to make ends meet.  He stated that he left his 
long-term employment when a newer employee, who was trained 
by him, was paid more than him and was going to take his 
position.  He had conflicts and arguments with people at 
work, which had not come to violence, but if he had stayed 
there it may have.  

In September 2008 the Veteran was accorded another C&P PTSD 
examination.  During the examination the Veteran reported 
that he was chronically anxious about having another 
myocardial infarction.  He reported a good relationship with 
his daughter and grandchildren.  He had friends with whom he 
played dominos and watches football games on television.  He 
reported his activities and leisure pursuits included 
drinking, playing dominos, watching television, playing card 
games on the computer, cooking, listening to music, and 
cleaning.  He had no history of suicide attempts or 
violence/assaultiveness.  Psychological examination revealed 
his psychomotor activity as unremarkable and tense.  His 
speech was spontaneous and loud.  His attitude was 
cooperative, attentive, suspicious, and sarcastic.  His 
affect and mood were labile and occasionally agitated.  
Attention was intact and he was oriented to person and place.  
His thought process was unremarkable and his thought content 
showed paranoid ideation.  He had no delusions and did not 
display inappropriate behavior.  He had obsessive and/or 
ritualistic behavior.  He denied panic attacks, homicidal 
thoughts, and suicidal thoughts.  His impulse control was 
fair.  He had no episodes of violence.  He had moderate 
problems with sports and exercise due to PTSD.  His recent 
and immediate memory were normal but remote memory was mildly 
impaired in that he reported being bothered by the fact that 
he had difficulty recalling an event described by a childhood 
friend.  He had recurrent distressing dreams.  He made an 
effort to avoid thoughts, feelings, or conversations 
associated with Vietnam.  He had markedly diminished interest 
in significant activities and a sense of a foreshortened 
future.  He stated that he had difficultly falling asleep and 
reported an exaggerated startle response.  The diagnoses were 
PTSD, alcohol abuse and personality disorder.  The examiner 
noted that the Veteran had features of an underlying 
personality disorder with paranoid features which were less 
likely than not related to PTSD.  The GAF score was 52.  The 
examiner opined that there was not total occupational and 
social impairment due to PTSD but that there were 
deficiencies in the areas of judgment, thinking, family 
relations, work, mood or school.  Specifically, he 
experienced dysphoric / anxious mood, particularly with 
nightmares.  

VA treatment records reflect that he was seen in May 2008, in 
August 2008, at which time his GAF was 50, and in March 2009.  
In March 2009, he was alert and oriented, affect was 
appropriate, as for mood the veteran reported that he was 
"doing alright," speech was normal, thought process was 
coherent and goal-directed, he was not suicidal or homicidal, 
memory was grossly intact, judgment was fair, and insight was 
fair.  His GAF was 50.  

The Board finds that the evidence supports the assignment of 
a 70 percent evaluation.  In this regard, the Board finds the 
June 2005 physician assessment and September 2008 VA 
examination report, which opined that the Veteran had 
deficiencies in most areas due to depression, anxiety, 
impaired impulse control, difficulty adapting to stress and 
inability to maintain effective relationships as well as 
impairment in mood such as experiencing dysphoric/anxious 
mood, especially nightmares, and noted GAF scores 
predominantly ranging from 48 to 52, to be highly probative 
evidence.  Upon VA examination in January 2003, he was 
assessed as having moderate to severe problems with 
depression and anxiety that limited his ability to function 
effectively.  Moreover, VA medical records show that the 
Veteran experienced flashbacks, increased trouble with work, 
diminished interest in significant activities, exaggerated 
startle response, anger, and that he played Russian Roulette 
with his friends.  These symptoms and findings fit within the 
criteria for a 70 percent evaluation.  The evidence shows 
symptoms including difficulty sleeping, nightmares, avoidance 
tendencies, social isolation, and feelings of helplessness.  
As such, the evidence as a whole shows that the Veteran has 
impairment that more nearly approximates the criteria for a 
70 percent disability rating.  

However, a total rating is not warranted as the evidence does 
not show total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
While depressed mood, exaggerated startle response, and 
anxiety are present, the serious nature of those symptoms 
were considered in assigning the 70 percent evaluation, and 
there is no evidence that he is a persistent danger to 
himself or others.  

The Veteran reported on one occasion that he attacked a state 
trooper (in 1984) and that he attacked his girlfriend in his 
sleep.  He also reported playing Russian Roulette with 
friends on one occasion, however, the examiner reported that 
the Veteran had overexaggerated his symptoms in order to see 
the practitioner.  On examination in September 2008, the 
Veteran reported there were no episodes of 
violence/assaultiveness.  The medical evidence predominantly 
reports that the Veteran does not have suicidal / homicidal 
thoughts.  Accordingly, these isolated incidents do not show 
that he is a persistent danger to himself or others.  

The evidence also does not show gross impairment in thought 
processes or communication.  The Veteran's speech has been 
assessed as normal, fluent, and productive.  His thought 
processes have been assessed as coherent, goal-directed, 
unremarkable or clear and linear with no evidence of gross 
cognitive dysfunction.  On only one occasion did his thought 
content show paranoid ideation.  However, the evidence as a 
whole predominantly reflects that he does not have gross 
impairment in thought processes or communication.  

Persistent delusions or hallucinations are also not shown.  
He did report paranoid delusions and one visual hallucination 
when he did not take his medication but has otherwise 
consistently denied having hallucinations or delusions.  

The evidence also does not show that he is intermittent 
unable to perform activities of daily living including 
maintenance of minimal personal hygiene.  On one examination, 
it was noted the Veteran was disheveled but there was never 
any indication that he was intermittently unable to perform 
activities of daily living or to maintain minimal personal 
hygiene.  

Upon clinical evaluation, the Veteran was consistently 
described as oriented.  The evidence does not otherwise show 
that he is disoriented to time or place.   

There is also no evidence of grossly inappropriate behavior.  
Upon VA examination in September 2008, it was specifically 
noted that he did not display inappropriate behavior and 
there is no evidence to the contrary.  It was also noted 
during that examination that he had no episodes of violence 
and that his impulse control was fair.

As for his memory, it was consistently assessed as normal 
until the September 2008 examination.  His remote memory was 
mildly impaired in that he had forgotten an event described 
by a childhood friend.  However, there is no evidence of 
memory loss for the names of his close relatives, his 
occupation or his own name.   

In sum, the evidence as a whole does not show that the 
Veteran has impairment that more nearly approximates the 
criteria for a 100 percent rating.  In fact, despite the 
Veteran's functional impairment due to PTSD, to include 
difficulties with his managers and co-workers, he was able to 
maintain friendships outside work and a relationship with his 
daughter and grandchildren.  Although the Veteran did leave 
his long-term employment and has since had difficulties in 
employment situations, the evidence does not show total 
occupational impairment.  In fact, the September 2008 
examiner (and the June 2005 physician's statement) opined 
that there was not total impairment.  Moreover, the Veteran 
was able to maintain his employment for many years and has 
reported various reasons for leaving to include problems with 
the way a promotion was handled, his medical problems, and 
duration of work and eligibility to leave.  Further, the 
evidence does not show that there is total impairment due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); or memory loss for names of close relatives, own 
occupation, or own name.  Moreover, none of the medical 
evidence of record describes him as being totally disabled or 
having total social and occupational impairment as a result 
of his disability.  Accordingly, the criteria for a 100 
percent rating are not met.   

The Board notes that the medical records contain diagnoses 
other than PTSD.  As the medical evidence does not 
specifically differentiate symptoms of PTSD from those due to 
other disabilities, the Board has considered all psychiatric 
symptoms in rendering this decision.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted in Thun v. 
Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

An exceptional disability picture is not shown in this case.  
The Veteran's signs and symptoms fit within the rating 
criteria as was discussed above.  Nor is there a showing that 
the rating criteria are inadequate.  While the Veteran's 
service-connected disability does cause industrial 
impairment, the assignment of a 70 percent evaluation takes 
into account the significant industrial impairment that is 
due to the service-connected disability.  Such impairment has 
not been shown to result in marked interference with his 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation.  The Board notes 
that there is also no indication that the condition has 
necessitated frequent periods of hospitalization or has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the Board concludes that the criteria for submission 
for assignment of extraschedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Courts have held that, once service connection is granted, 
the claim is substantiated; additional notice is not 
required; and any defect in the notice is not prejudicial.  
See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such is 
the case here.  

In December 2007, the Board remanded the case for further 
development.  As previously discussed above, the Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

The Board finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
STRs have been obtained and associated with the claims file.  
The Veteran was afforded multiple VA examinations, the 
reports of which are of record.  The RO requested the 
Veteran's Social Security Administration (SSA) records, but 
was informed in February 2008 that the records could not be 
located and further requests would be futile.  The RO so 
informed the Veteran in April 2008 and asked that he submit 
any SSA records in his possession.  He was also informed that 
if the RO did not hear from him, a decision could be made on 
his claim within 60 days.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of his claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating of 70 percent, but not greater, for PTSD 
is granted, for the entire period of time that is covered by 
this appeal subject to the legal criteria governing the 
payment of monetary benefits.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


